t c memo united_states tax_court debra rose theresa barbato and michael james barbato commissioner of internal revenue respondent petitioners v docket no filed date debra rose theresa barbato and michael james barbato pro sese fred edward green jr for respondent memorandum findings_of_fact and opinion buch judge in debra barbato received a dollar_figure award for emotional distress caused by her employer’s discrimination sec_104 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to continued provides an exclusion_from_gross_income for damages received for personal physical injury or physical sickness damages received for emotional distress are not excludable from gross_income unless they are for medical_care attributable to emotional distress because the damages ms barbato received were specifically for emotional distress caused by her employer’s discriminatory conduct they cannot be excluded from gross_income findings_of_fact i ms barbato’s usps employment and previous work-related injury ms barbato began working for the u s postal service usps in as a letter carrier in she sustained back and neck injuries in an automobile accident while on the job because of physical limitations resulting from this accident ms barbato accepted the position of modified letter carrier in in this new position ms barbato did not actually carry mail but rather worked at the station answering telephones helping at the window issuing post office box keys dealing with customer complaints and performing other administrative duties continued the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar sec_104 flush language after the appointment of a new station manager in ms barbato experienced turmoil at work the new manager reassigned ms barbato to carrying mail after she returned to carrying mail she began to have more pain the new manager as well as other supervisors made work life difficult for ms barbato by scrutinizing her work more closely than that of other employees retaliating against her because she requested medical accommodations and creating an overall hostile work environment for her ms barbato experienced severe stress and emotional difficulties as a result ii ms barbato’s eeoc complaints against usps ms barbato filed complaints against usps with the equal employment opportunity commission eeoc ms barbato claimed that usps had violated title vii of the civil rights act of which makes it illegal for employers to discriminate against their employees or retaliate against them for filing discrimination complaints she also claimed that usps had violated sec_501 of the rehabilitation act of which prohibits a federal government employer civil rights act of pub_l_no tit vii stat pincite codified as amended pincite u s c secs 2000e through 2000e-17 from discriminating against a qualified_person with a disability or retaliating against her for filing a discrimination complaint on date eeoc administrative judge larry a abrams issued a decision that ms barbato was entitled to non-pecuniary damages in the amount of dollar_figure for the emotional distress which she established was proximately caused by the discrimination of usps’ employees against her judge abrams’ decision stated that ms barbato suffered from depression anxiety sleep problems and post-traumatic stress disorder and that the conditions were either caused by and or exacerbated by the actions which were found to be discriminatory ms barbato established that she was subject_to harassment because of her disability and her prior requests for accommodation and that these actions created an abusive working environment for her however judge abrams specifically found that ms barbato’s physical pain was not caused by usps’ discriminatory actions he explained that it is also clear that ms barbato experienced significant physical distress and pain as the result of actions which have not been found here to be discriminatory and that her conditions were exacerbated by non-discriminatory actions which rehabilitation act of pub_l_no sec_501 sec_87 stat pincite codified as amended pincite u s c sec occurred during the same time period that the discriminatory actions were also taking place indeed judge abrams noted that h ad all of the physical and emotional distress experienced by ms barbato been caused by usps’ discriminatory actions she would have been entitled to dollar_figure in non-pecuniary compensatory_damages pursuant to this decision usps paid ms barbato dollar_figure in damages in iii the barbatos’ tax_return ms barbato and her husband michael barbato filed a joint form_1040 u s individual_income_tax_return for usps had issued ms barbato a form 1099-misc miscellaneous income for for the dollar_figure damage award and characterized it as other income the barbatos did not report this award as taxable_income on their return ms barbato believed that the dollar_figure award for emotional distress was not taxable because her emotional distress was related to her previous physical injury iv examination the commissioner examined the barbatos’ tax_return and issued a notice_of_deficiency on date in this notice the commissioner increased the barbatos’ gross_income by dollar_figure the amount of the award from usps added an accuracy-related_penalty under sec_6662 for a substantial_understatement_of_income_tax and made other computational adjustments v tax_court proceeding the barbatos timely petitioned from the notice while residing in nevada the commissioner conceded the sec_6662 accuracy-related_penalty at trial opinion we must decide whether the barbatos can exclude from their gross_income the dollar_figure award ms barbato received from usps to do so we apply the sec_104 rules which detail when damage awards can be excluded from gross_income i burden_of_proof the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving otherwise the barbatos do not dispute that ms barbato received the income but only whether it is taxable rule a 290_us_111 gross_income includes all income from whatever source derived unless there is a specific statutory exclusion or carveout in the code taxpayers must establish that they meet the requirements for any exclusion_from_gross_income ii sec_104 exclusion for damages received for personal physical injury or physical sickness sec_104 excludes from gross_income damages taxpayers receive for personal physical injury or physical sickness because emotional distress is not considered a physical injury or physical sickness taxpayers must include damages they receive for emotional distress in their gross_income unless the damages are paid for medical_care attributable to the emotional distress but damages for emotional distress attributable to a physical injury or physical sickness are excluded from income under sec_104 sec_61 348_us_426 holding that all accessions to wealth must be included in gross_income unless a specific exclusion applies 141_tc_331 stating that statutory exclusions such as those provided in sec_104 are to be narrowly construed and taxpayers generally bear the burden of proving that they fall squarely within the requirements for any exclusion_from_gross_income sec_104 flush language sec_1_104-1 income_tax regs the eeoc decision is clear that the damages usps paid to ms barbato were for emotional distress attributable to discrimination and consequently the barbatos must include the damage award in their gross_income the eeoc decision awarded ms barbato dollar_figure in damages for emotional distress that was proximately caused by the discrimination of usps’ employees and not for emotional distress attributable to a physical injury or physical sickness the decision clearly states that ms barbato’s significant physical distress and pain were exacerbated by non-discriminatory actions pointedly judge abrams noted that h ad all of the physical and emotional distress experienced by ms barbato been caused by usps’ discriminatory actions she would have been entitled to dollar_figure in non-pecuniary compensatory_damages these statements make clear that the damages were for emotional distress attributable to discrimination consequently the dollar_figure cannot be excluded from gross_income iii conclusion because ms barbato received damages for emotional distress attributable to discrimination and not for a physical injury or physical sickness these damages do not fit within the exclusion provided in sec_104 accordingly the barbatos must include this dollar_figure award in their gross incomedollar_figure to reflect the foregoing decision will be entered for respondent as to the deficiency in tax and for petitioners as to the accuracy-related_penalty under a damages are taxable upon receipt see n am oil consol v burnet 286_us_417
